DETAILED ACTION
This Office Action is in response to the Amendment filed 10/25/21.  As requested, the specification and claims 1, 6, 22 and 31 have been amended, new claims 38-45 have been added.  Claims 1-12, 19-22, 31 and 38-45 are pending.
In response to the amendment, the objections to the drawings and specification have been withdrawn.
In response to the present amendment, the 102 (a)(1) rejection of claims 1, 3-8, 12, 19-21 and 31 have been withdrawn.
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive. Applicant argues that Canner fails to describe or suggest at least the “lip” feature of the present application and states the Canner specifically states that the “top and bottom porous layers 6352 and 6354 may be shaped in any desired manner to conform to the shape of the stabilizing structure 6302”.  While the Office agrees that para. [0241] of Canner recites “the top and bottom porous layers 6352 and 6354 may be shaped in any desired manner to conform to the shape of the stabilizing structure 6302”, the Office clearly shows Canner’s teaching of a lip in annotated Fig. 22B (note the annotated figure above).  Applicant’s attention is also directed to para. [0038], which discloses a porous layer comprises a lower lip portion extending outwardly from the stabilizing structure beneath tissue surrounding the wound.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/25/21.  These drawings are approved by the examiner.

Information Disclosure Statement
The information disclosure statement filed 7/20/21 has been received and made of record.  Note the acknowledged PTO-1449 form enclosed herewith.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 12 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2015/061352 A2 (“Canner et al.”).
As regards claim 1, Canner et al. discloses a negative pressure wound closure device that discloses Applicant’s presently claimed invention.  More specifically, Canner et al. discloses a wound closure device, comprising: a stabilizing structure (5104 or 6302) for insertion into a wound (5100, for example), the stabilizing structure including outer walls and a plurality of cells, each cell having one or more inner walls; a top layer of foam (5116 or 6352) attached to a top of the stabilizing structure, the top layer of 
In the embodiments utilizing stabilizing structure (5104,6302), Canner et al. fails to show the stabilizing structure as having curved outer walls and that top and bottom foam layers have a lip that extends radially outward.  However, in an alternate embodiment stabilizing structure (6000) has curved outer walls and since the top and bottom layers have the same shape as the stabilizing structure, it would have been obvious to one having ordinary skill in the art to have utilized a circular shaped stabilizing structure with circular shaped top and bottom foam layers with a lip that extends radially outward to fit a circular shape wound.
 As regards claim 3, Canner et al. discloses the wound closure device of claim 1, wherein the bottom layer of foam is attached to a bottom of the stabilizing structure (as can be read from [0239], foam layer (4600) may comprise fingers (4602) that can extend from the form layer into the stabilizing structure’s cells and gaps; thus, these fingers attach the foam layers to the stabilizing structure.
As regards claim 4, Canner et al. discloses the wound closure device of claim 1, further comprising a middle layer of foam (6304, see Fig. 22A) attached to a bottom of 


    PNG
    media_image1.png
    691
    764
    media_image1.png
    Greyscale

As regards claim 5, Canner et al. discloses the wound closure device of claim 4, wherein the bottom layer of foam is attached to the middle layer of foam (as shown in Fig. 22A).
As regards claim 6, Canner et al. discloses the wound closure device of claim 1, wherein the stabilizing structure has one or more extended sections along a longitudinal 
As regards claim 7, Canner et al. discloses the wound closure device of claim 1 wherein the stabilizing structure is configured to collapse more in a horizontal plane parallel to a length and a width of the stabilizing structure than in a vertical plane perpendicular to the horizontal plane (see para. [0018]).
As regards clam 8, Canner et al. discloses the wound closure device of claim 1, wherein the wound closure device further comprises an organ protection layer.  As can be read from para. [0170], Canner et al. discloses that a soft polymer could be molded over the entire stabilizing structure or wound closure devices to protect the organ.  Further disclosed at para. [0174], lines 6-7 is that “an organ protection layer may be provided in the wound before placement of the stabilizing structure.”  See also para. [0191] which discloses a tissue protection layer 5170 which may be cut to size to be placed over the wound site 5100…Such a tissue protection layer may be constructed from any suitable material such as a biocompatible polymer.”
As regards claim 9, Canner et al. discloses the wound closure device of claim 8, but does not explicitly recite the organ protection layer comprises polyurethane.  However, Canner et al. discloses that certain embodiments (Figs. 24-27B) provide for a wound contact layer (1050) to be placed over a wound site, such wound contact layer may be constructed from polymers such as polyurethane, polyethylene, etc.  Since Canner et al. discloses a wound contact layer may be constructed from a polymer such as polyurethane, it would have been obvious to one having ordinary skill in the art 
As regards claim 12, Canner et al. discloses the wound closure device of claim 1, wherein the bottom layer of foam comprises cuts, the cuts defining frangible portions of the foam (see para. [0240], lines 1-3 which discloses that “the foam layer (4600) can have perforations or pre-cuts to allow portions of the foam layer 4600 to be easily torn away to shape the foam for a particular wound”).
As regards claim 19, Canner et al. discloses the wound closure device of claim, further comprising a source of negative pressure (para. [0007], lines 6-7 recites “[t]he devices, methods, and systems may be simultaneously used with negative pressure to remove wound fluids.”)
As regards claims 20 and 21, Canner et al. discloses the wound closure device of claim 1, further comprising a drape (5120) for sealing the wound closure device within the wound and a port (5122), wherein the port is configured to transmit negative pressure through a drape placed over the wound (see paras. [0174,0193, 0197 and 0198]; any stabilization structure or wound closure device can be used with a drape and port and negative pressure to aid in wound closure).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canner et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,398,767 (“Fleischmann”).
.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canner et al. as applied to claim 8 above and in further view of U.S. Patent Application Publication No. 2004/0030304 (“Hunt et al.”).
As regards claims 10 and 11, Canner et al. discloses the wound closure device of claim 8, except wherein the bottom layer of foam is sandwiched between two organ protection layers.  Hunt et al., however, in its disclosure of an analogous wound closure device teaches it is known to sandwich a foam layer (36) between two organ protecting sheets (elastomeric sheets 28) and wherein the elastomeric sheets (38) are sealed on their periphery in a manner that surrounds foam layer (36) such that the bottom layer of foam is fully encased within the organ protection layers in order to greatly reduce the occurrence of adhesions, as well as allow for use both over/on wherein the edges of the layer are in contact with the skin surrounding the wound or within a wound see para. [0030-0031]).
.

Claims 22 and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canner et al. in view of Hunt et al.
As regards claim 22, Canner et al. discloses a wound closure device that substantially discloses Applicants’ presently claimed invention.  More specifically, Canner et al. a wound closure device comprising: a stabilizing structure (5114 or 6302) for insertion into a wound; and a bottom layer of foam (5102 or 6354) positioned or positionable underneath the stabilizing structure (see para. [0238]), the bottom layer of foam comprising a lip that is configured to extend outward relative to the stabilizing structure.  Canner et al. further discloses in para. [0238] that foam layer (4600) can be used to form a top layer foam and a bottom layer form, and can be used with any stabilizing structure.  As can be seen from annotated Fig. 22B, the top and bottom layers of foam comprise a lip (see annotated Fig. 22B below) that is configured to extend outward relative to the stabilizing structure to a positions underlying tissue within the wound.

Canner et al. fails to teach the bottom layer of foam is sandwiched between two organ protection layers.  Hunt et al., however, in its disclosure of an analogous wound closure device teaches it is known to sandwich a foam layer (36) between two organ protecting sheets (elastomeric sheets 28) and wherein the elastomeric sheets (38) are sealed on their periphery in a manner that surrounds foam layer (36) such that the bottom layer of foam is fully encased within the organ protection layers in order to greatly reduce the occurrence of adhesions, as well as allow for use both over/on wherein the edges of the layer are in contact with the skin surrounding the wound or within a wound see para. [0030-0031]).
In view of Hunt et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified Canner et al. such that its bottom foam layer is sandwiched between two organ protection layers, wherein the elastomeric sheets are sealed on their periphery in a manner that surrounds foam layer  such that the bottom layer of foam is fully encased within the organ protection layers in 
As regards claim 38, modified Canner et al. discloses the  wound closure device of claim 22 wherein one or more of the plurality of cells collapse in a plane between margins of the wound upon application of negative pressure to the wound (see para. [0028], lines 15-17 which discloses the cells collapse).
As regards claim 39, modified Canner et al. discloses the wound closure device of claim 38 wherein the one or more of the plurality of cells collapse more along a transverse axis than along a longitudinal axis of the stabilizing structure (see para. 0041], lines 4-6).
As regards claim 40, modified Canner et al. discloses the wound closure device of claim 22,  wherein the bottom layer of foam comprises a hydrophilic foam (Canner et discloses in para. [0238] that foam layer (4600), constructed from absorbent material (thereby being constructed from hydrophilic foam, can be used to form a top layer foam and a bottom layer form, and can be used with any stabilizing structure).
As regards claim 41, modified Canner et al. discloses the wound closure device of claim 22, wherein the stabilizing structure has one or more extended sections along a longitudinal axis of the stabilizing structure, wherein the extended sections extend outward from a central transverse axis of the stabilizing structure that has an oculiform shape (Canner et al. the stabilizing structure has one or more extended sections along a longitudinal axis of the stabilizing structure, wherein the extended sections extend outward from a central transverse axis of the stabilizing structure that has an oculiform shape, see Fig. 19A-19B, which show eye-shaped structures).

Allowable Subject Matter
Claims 31 and 42-45 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Canner et al., however, Canner et al. fails to teach, fairly suggest or render obvious a method of wound closure wherein the bottom layer of foam comprising a lip extending radially outward to a position underlying tissue within the wound; and inserting the stabilizing structure into the wound, wherein after insertion into the wound, the lip engages overlying tissue to prevent the stabilizing structure from lifting upwards in a direction out of the wound, as recited in claim 31.  Claims 42-45 are necessarily allowable by virtue of their dependence on allowable claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIM M LEWIS/Primary Examiner, Art Unit 3786